UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1872



RICHARD L. MCCREERY,

                                              Plaintiff - Appellant,

          versus


STATE OF NORTH CAROLINA; COLON WILLOUGHBY,
Wake County DA; RIPLEY RAND, ADA; RUSSELL W.
DEMENT,   III;   JAMES   CHESTNUTT, probation
officer;    DOUG   PARDUE,    Adult Probation
Director; A. ROOT EDMONDSON, Counsel to the
State Bar; ROY COOPER, Attorney General,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-01-968-5-BO)


Submitted:   October 10, 2002             Decided:   October 16, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard L. McCreery, Appellant Pro Se. Mary S. Mercer, Assistant
Attorney General, Mark John Pletzke, OFFICE OF THE ATTORNEY GENERAL
OF NORTH CAROLINA, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Richard L. McCreery appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.         We have reviewed

the record and the district court’s opinion and find no reversible

error.    Accordingly, we affirm on the reasoning of the district

court. See McCreery v. North Carolina, No. CA-01-968-5-BO (E.D.N.C.

entered July 16, 2002 and filed July 22, 2002).          We dispense with

oral    argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 AFFIRMED




                                     2